DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species I, claims 1-17 in the reply filed on December 2, 2021 is acknowledged.
Claims 18-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional terminal is located at a corner position on the IC package [claim 12] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Objections
Claim 2 is objected to because of the following informalities: the limitations "a change over time" in line 1 and “a state of health” in lines 1-2.  There is duplicant positive recitation for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, it is not clear what item is measuring electrical characteristic which indicates a temperature. Since claim 7 depend from claim 6, it is also rejected for the above reason.
Regarding claim 16, it is not clear how both the IC package and the circuit test element comprises the same encapsulant. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki et al (2019/0162745) in view of Tang et al (2018/0348304).

    PNG
    media_image1.png
    264
    570
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    429
    451
    media_image2.png
    Greyscale

Regarding claim 1, Otsuki et al disclose [see Fig. 1 above] a device (sensor unit 1) comprising: a circuit (Gyro device 300) configured to perform one or more circuit operations (i.e. performing Gyro); and an additional terminal (terminal member 10) comprising a circuit test element (lead portion 16), wherein the circuit test element (16) is located between the circuit (300) and the additional terminal (10). However, the prior art above does not disclose a state of health of the circuit. Tang et al disclose [see Fig. 6 above] device (apparatus 600) comprising terminals wherein a change over time of a measured electrical characteristic at the additional terminal indicates a state of health (SOH) of the circuit [see paragraphs [0024], [0028]-[0030], [0064]-[0065], and [0087] which discloses measuring electrical characteristics and the SOH of a battery terminals]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Otsuki et al in view of Tang et al in order to determine the state of health of an object based on measuring characteristic between terminals.
Regarding claim 2, Otsuki et al does not disclose change over time of the measured electrical characteristic while the circuit is performing. However, Tang disclose wherein a 
Regarding claim 9, Otsuki et al disclose wherein the circuit (300) is an integrated circuit IC).
Regarding claim 10, Otsuki et al disclose wherein the circuit (300) comprises a complementary metal oxide semiconductor (CMOS) circuit.
Regarding claim 11, Otsuki et al disclose [see Fig 1 with Fig. 2] wherein the device (1) comprises an IC package (resin member 18) and, wherein the additional terminal (10) is located at a position on the IC package (18) that is more vulnerable to connection damage than other external terminals (external terminals 11) on the IC package (18).
Regarding claim 12, Otsuki et al disclose wherein the additional terminal (10) is located at a corner position on the IC package (18).
Regarding claim 13, Otsuki et al disclose wherein the additional terminal (10) consists of a corner ball of a ball grid array, a corner of a sinterlayer, a comer pillar or a comer bump [shown as end face 12 or 14 or joining portions 19].
Regarding claim 14, Otsuki et al disclose [see Figs. 1-2 with Fig. 6] wherein the additional terminal (10) is electrically connected [via joining portions 19 with external terminal 380] to a 
Regarding claim 15, Otsuki et al disclose wherein the additional terminal (10) is electrically isolated from a redistribution laver (RDL) (349) of the IC package (18).
Regarding claim 16, Otsuki et al disclose wherein the IC package (18) further comprises an encapsulant [not number but see paragraph [0095] for details], wherein the circuit test element (16) comprises the encapsulant, and wherein the additional terminal (10 is configured to [see Note below] detect leakage at the encapsalant of the IC package (18).
[Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” performing a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]
Regarding claim 17, Otsuki et al disclose wherein the additional terminal (10) is subject to mechanical stress or degradation of interface [see paragraphs [0090] last 4 lines, [0109] lines 17-29, and [0117] lines 9-23 for details].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 3, the primary reason for the allowance of the claim is due to the circuit test .
Regarding claim 5, the primary reason for the allowance of the claim is due to the circuit test element comprises a diode. Since claims 6-7 depend from claim 5, they also have allowable subject matter.
Regarding claim 8, the primary reason for the allowance of the claim is due to the device comprising one or more diodes, wherein the one or more diodes are configured to: provide protection for the circuit from electro-static discharge (ESD), provide a temperature of the circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858